     Case 3:20-cv-00545-MMD-WGC Document 8 Filed 06/17/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     CHARLES E. BROWN, JR.,                            Case No. 3:20-cv-00545-MMD-WGC
7                                         Plaintiff,                   ORDER
             v.
8
      SOCIAL SECURITY ADMINISTRATION,
9
                                       Defendant.
10

11          Pro se Plaintiff Charles E. Brown, Jr. brings this action under 28 U.S.C. § 1331.
12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13   United States Magistrate Judge William G. Cobb (ECF No. 5), recommending dismissal
14   of the action without prejudice. Brown had until May 26, 2021 to file an objection. To date,
15   no objection to the R&R has been filed.1 For this reason, and as explained below, the
16   Court adopts the R&R, and will dismiss the action without prejudice and close the case.
17          The Court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
19   fails to object to a magistrate judge’s recommendation, the Court is not required to
20   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
21   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
22   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
23   recommendations is required if, but only if, one or both parties file objections to the
24   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
25
26
            1On  May 24, 2021, Brown filed a response to the Recommendation. (ECF No. 7.)
27
     Even if the response were liberally construed as an objection, Brown explicitly states in
28   his response that he does not contest the case. The Court will therefore review the
     Recommendation as if no objection were filed.
     Case 3:20-cv-00545-MMD-WGC Document 8 Filed 06/17/21 Page 2 of 2




1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends dismissing the

5    action because Brown failed to follow the Court’s prior order by failing to file a renewed

6    IFP application, file an amended complaint, or advise the Court that he did not seek to

7    proceed further with this action. (ECF No. 5 at 1-2.) The Court agrees with Judge Cobb.

8    Having reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

9           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

10   5) is accepted and adopted in full.

11          It is further ordered that this action is dismissed without prejudice.

12          The Clerk of Court is directed to enter judgment accordingly and close the case.

13          DATED THIS 17th Day of June 2021.

14

15

16                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25
26

27

28
                                                   2
